Citation Nr: 0727123	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
psoriasis of the elbows and fingernails.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty in 
excess of 29 years, with verified service in the United 
States Marine Corps from October 1980 through September 1984, 
and from February 1985 through December 2002.  The remainder 
of his active service needs to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for psoriasis of the elbows and fingernails and 
granted a noncompensable or zero percent rating for that 
disorder.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  

A review of the entire claims folder reveals that the veteran 
has NEVER been notified regarding VA's duty to assist him 
under the provisions of VCAA.  This procedural defect must be 
rectified before that Board can undertake any review of the 
file.  It is also noted that on page four of the January 3, 
2003 rating decision, that 11 years, 5 months and 22 days of 
the veteran's active service had not been verified.  It was 
requested that verification of service be accomplished.  To 
date, this has not been completed.

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO should attempt to verify, 
through official channels, the unverified 
11 years, 5 months and 22 days of the 
veteran's active service.

2.  The AMC/RO must provide the veteran 
notice as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
See also 38 C.F.R. § 3.159 (2002).  The 
letter must notified the veteran of VA's 
responsibilities in obtaining information 
to assist the veteran in completing his 
claim, identified the veteran's duties in 
obtaining information and evidence to 
substantiate his claim, and requested 
that the veteran send in any evidence in 
his possession that would support his 
claim.  The veteran and his 
representative should be given adequate 
time to respond.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  As required by the United 
States Court of Appeals for Veterans 
Claims, adjudication of the issue on 
appeal must be undertaken following the 
issuance of the letter to the veteran and 
after he had had sufficient time to 
respond.  Thereafter, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






